Title: Report on Supplementary Sums Necessary to Be Appropriated for the Services of the Year 1793, 26 February 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives


Treasury Department,February 26th. 1793.[Communicated on February 27, 1793]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury respectfully reports to the House of Representatives a suplementary estimate of certain sums for which appropriations are necessary.
These appropriations may be charged upon any monies, which shall have come into the Treasury of the United States, to the end of the present year, not proceeding from the duties on imports and tonnage and not heretofore appropriated, and also upon the surplus, if any, of the duties on imports and tonnage during the present year, as an auxiliary fund.
The Secretary embraces this Opportunity of observing that a provision is requisite, to the orderly conducting of the business, for paying the interest on the two millions of Dollars borrowed of the bank out of the dividends from time to time declared upon the Stock of the United States in the said bank.
All which is respectfully submitted
Alexander Hamilton,Secretary of the Treasury.
